Citation Nr: 0521185	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 1998 denied 
service connection for a psychiatric condition, to include 
schizophrenia and depression.

2.  The additional evidence since the unappealed 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for depression.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for depression is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in February 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  The veteran's 
request to reopen his claims of entitlement to service 
connection for depression was filed in October 2002.  
Therefore, the current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for a psychiatric disorder, 
to include schizophrenia and depression, in August 1998, and 
notified the veteran of the decision that same month.  The RO 
decision was not appealed and that decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter under 
consideration in this case at that time was whether the 
veteran's psychiatric disorder was related to his active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the August 1998 RO decision on the merits which is relevant 
to, and probative of, this matter.  

The evidence of record at the time of the August 1998 rating 
decision which was relevant to the veteran's claims for 
service connection included his service medical records, VA 
treatment records from June 1997 to February 1998, VA 
psychological evaluations from September 1997, October 1997, 
and November 1997, and VA inpatient treatment discharge 
summaries from June 1997 through August 1997, December 1997, 
and January 1998.  The additional evidence added to the 
record since the August 1998 rating decision includes VA 
inpatient treatment records from July 2000 to March 2003, VA 
inpatient treatment discharge summaries from June 1997, and 
September 1997 through December 1997, and a VA inpatient 
admission record with physical examination report from March 
2003. 

When the RO denied the veteran's claim for entitlement to 
service connection for a psychiatric disorder in 1998, there 
was no evidence that the veteran's depression was related to 
his military service.  The evidence submitted since the last 
final rating decision in August 1998 shows that the veteran 
underwent inpatient treatment for major depression several 
times between 1997 and 2003.  However, the evidence submitted 
since that last final rating decision does not provide 
evidence as to whether the veteran's depression was related 
to his time in military service.  

Therefore, although this additional evidence is "new," as 
it had not been previously considered by VA, it is not 
"material," as it does not raise a reasonable possibility 
of substantiating the veteran's claim.  As such, the issue of 
entitlement to service connection for a psychiatric disorder, 
to include depression, is not reopened.  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine does not need to be applied in 
this case.   Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
psychiatric disorder, to include depression, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


